DETAILED ACTION
This is a response to the Amendment to Application # 16/248,175 filed on July 18, 2022 in which claims 7, 10, 19, and 22 were amended.  

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on July 18, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 7-12 and 19-24 are pending, which are rejected under 35 U.S.C. §§ 112(a), 112(b), and 103.

Specification
The use of the terms Oracle, Azure, Google, Research in Motion, and Apple, which are trademarks used in commerce, have been noted in this application. The terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as commercial marks.

Claim Rejections - 35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 7-12 and 19-24 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  

Regarding claims 7, 10, 19, and 22, Applicant has not properly pointed out where the new or amended claim is supported, nor does there appear to be a written description of the claim limitation “non-vectorized mapping table” in the application as filed. See Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) and MPEP § 2163(II)(A). Applicant states that support for the amendments can be found in Spec. ¶ 45. However, Spec. ¶ 45 appears to merely recite the computer hardware components that may be used to perform the claimed invention and makes no mention of a “non-vectorized mapping table.” Further, neither of the terms “non-vectorized mapping table” or “vectorized mapping table” appear anywhere in the present specification.
Therefore, claims 7, 10, 19, and 22 fail to comply with 35 U.S.C. § 112(a).

Regarding claims 8, 9, 11, 12, 18-21, 23, and 24, these claims depend from one of the claims above and, therefore, inherit the rejection of that claim. 

Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7-12 and 19-24 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 7, 10, 19, and 22, these claims recite the presence of a “non-vectorized mapping table.” 
It is the examiner’s duty to give claims “their broadest reasonable interpretation consistent with the specification.” See MPEP § 2111, citing Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005). Further, if the specification is silent to the meaning of claim terminology, “words of the claim must be given their plain meaning.” See MPEP § 2111.01. 
As discussed above, the present specification makes no mention of this term and, therefore, the terms must be given their plain meaning. 
A person of ordinary skill in the art prior to the effective filing date of the present invention would understand a vector to be a set of items arranged in a column or row. (“vector;” Microsoft Computer Dictionary; May 1, 2002; Microsoft Press, Fifth Edition; Page 548). Further, a table is understood to be a collection of at least one column or row. Thus, a table is vector of vectors. As a result, a table is always “vectorized,” and it is impossible for a table to be “non-vectorized” as claimed. Therefore, the examiner cannot determine the metes and bounds of the present invention. Because “applicants may amend claims to narrow their scope, a broad construction during prosecution creates no unfairness to the applicant or patentee.”  In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379 (Fed. Cir. 2007) (citation omitted).
In order to comply with the doctrine of compact prosecution (MPEP § 2173.06) and because the plain language of the claim cannot be met, the examiner shall interpret the “non-vectorized mapping table” as a “mapping table.” 

Regarding claims 8, 9, 11, 12, 18-21, 23, and 24, these claims depend from one of the claims above and, therefore, inherit the rejection of that claim. 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 7-12 and 19-24 are rejected under 35 U.S.C. § 103 as being unpatentable over Irimie et al., US Publication 2018/0159888 (hereinafter Irimie) in view of Segev, US Patent 10,692,004 (hereinafter Segev).

Regarding claim 7, Irimie discloses a computerized method in which unstructured computer text is analyzed for masking of confidential information using artificial intelligence, the method comprising “generating, by a first client computer in communication with a computer data store on a first server computer, a message comprising a corpus of unstructured computer text, at least a portion of which comprises words” (Irimie ¶¶ 30, 85 and Fig. 1A, see also ¶ 212) by generating SMS messages, which are a plain text format1 and, thus, unstructured text and disclosing the inclusion of a plurality of client computers and servers and that each component may be performed on any device in the system. Additionally, Irimie discloses “wherein one or more of the words corresponds to confidential information” (Irimie ¶ 171) because information that is redacted is, by definition, confidential. Further, Irimie discloses “receiving, by the computer data store, the corpus of unstructured computer text from the first client computer” (Irimie ¶¶ 85, 272) by providing the messages to the server and indicating that the system may be implemented in a distributed environment, meaning that Irimie discloses that the message generator is a client to the server. Moreover, Irimie discloses “training, using an artificial intelligence neural network executing on a second server computer in communication with the computer data store on the first server computer, a word embedding model using the corpus of unstructured computer text.” (Irimie ¶¶ 67-68, see also ¶ 212). Irimie also discloses “generating, by the second server computer, a multidimensional vector for each word in the corpus of unstructured computer text by using the trained word embedding model, wherein each multidimensional vector is a point in a multidimensional space of the trained word embedding model” (Irimie ¶¶ 67, 70) by generating a vector representing words and indicating that it may be multidimensional. In addition, Irimie discloses “generating, by the second server computer, a non-vectorized mapping table comprising a predetermined set of words … corresponding to confidential information from the corpus of unstructured computer text; determining, by the second server computer using the trained word embedding model, one or more neighboring words in the word embedding model using the predetermined set of words in the non-vectorized mapping table; updating, by the second server computer using the trained embedding model, the non-vectorized mapping table to incorporate the one or more neighboring words determined from the trained word embedding model” (Irimie ¶ 67) by creating a vector space that maps all the words, thus including the confidential information, and determines neighboring words and adding those neighboring words to the vectors mappings. Furthermore, Irimie discloses “executing, by the second server computer, one or more rules on the corpus of unstructured computer text that filter out one or more of the words in the corpus of unstructured computer text” (Irimie ¶ 171) by redacting data, which filters out the redacted data from the text. Moreover, Irimie discloses “applying, by the second server computer, the updated mapping table to the filtered corpus of unstructured computer text to match one or more words in the updated mapping table with one or more words in the filtered corpus of unstructured computer text and mask the matching one or more words in the filtered corpus of unstructured computer text” (Irimie ¶¶ 171, 178) by performing the redaction of the text and building the models (i.e., applying the updated mapping table) using the redacted data. Finally, Irimie discloses “routing, by the second server computer, the message comprising the masked corpus of unstructured computer text to a second client computer that is remote from the second server computer” (Irimie ¶ 111 and Fig. 2C) by routing the results to the display of the client, including the redacted information. 
Although Irimie discloses that the set of words may come from a “count-based” method that computes how often words occur in specific combinations, which implies that the words must be “pre-stored” in order to access this information, Irimie does not explicitly disclose this and, thus, does not explicitly disclose “generating, by the second server computer, a non-vectorized mapping table comprising a predetermined set of words from a pre-stored dictionary corresponding to confidential information from the corpus of unstructured computer text.”
However, Segev discloses that it is well-known in the art of neural networks to use a pre-stored dictionary generated during the first training phase to create an embedding in the second training phase. (Segev col. 7, l. 42-col. 8, l. 2). A person of ordinary skill in the art prior to the effective filing date would have recognized that when Segev was combined with Irimie, the dictionary of Irimie would be “pre-stored” as taught by Segev. Therefore, the combination of Irimie and Segev at least teaches and/or suggests the claimed limitation “generating, by the second server computer, a non-vectorized mapping table comprising a predetermined set of words from a pre-stored dictionary corresponding to confidential information from the corpus of unstructured computer text,” rendering it obvious.
Irimie and Segev are analogous art because they are from the “same field of endeavor,” namely that of neural networks. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Irimie and Segev before him or her to modify the dictionary of Irimie to include the pre-stored dictionary of Segev.
The motivation/rationale for doing so would have been that such a modification is obvious to try. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1397 (U.S. 2007) and MPEP § 2143(I)(E). At the time of invention, there was a recognized problem or need in the art, namely the use of a dictionary for mapping words. Further, there were only two identified, predictable potential solutions: using a pre-stored dictionary or a dictionary generated “on-the-fly.” One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success because a pre-stored dictionary is common in the art and well-known to implement.

Regarding claim 19, it merely recites a system for performing the method of claim 7. The system comprises computer software modules for performing the various functions. The combination of Irimie and Segev comprises computer software modules for performing the same functions. Thus, claim 19 is rejected using the same rationale set forth in the above rejection for claim 7.

Regarding claims 8 and 20, the combination of Irimie and Segev discloses the limitations contained in parent claims 7 and 19 for the reasons discussed above. In addition, the combination of Irimie and Segev discloses “wherein the corpus of unstructured computer text is input into the computer data store via a web page, input directly into the computer data store via a first computer file, input into the computer data store via a data feed, or any combination thereof” (Irimie ¶ 82) where the text is generated at least partially from user input.

Regarding claims 9 and 21, Irimie discloses the limitations contained in parent claims 7 and 19 for the reasons discussed above. In addition, Irimie discloses “wherein the artificial intelligence neural network that trains the word embedding model comprises a shallow neural network having an input layer, a hidden layer, and an output layer” (Irimie ¶ 67) where the neural network comprises at least one input layer, hidden layer, and output layer. 
Irimie does not appear to explicitly disclose “wherein the artificial intelligence neural network that trains the word embedding model consists of a shallow neural network having an input layer, a hidden layer, and an output layer.”
However, Segev discloses a system and method for classifying data using a neural network, “wherein the artificial intelligence neural network that trains the word embedding model consists of a shallow neural network having an input layer, a hidden layer, and an output layer.” (Segev col. 5, ll. 61-64 and Fig. 2B).
Irimie and Segev are analogous art because they are from the “same field of endeavor,” namely that of neural networks. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Irimie and Segev before him or her to modify the neural network of Irimie to include the shallow neural network of Segev.
The motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(B). Irimie differs from the claimed invention by including a shallow neural network with more than one hidden layer in place of a shallow neural network with a single hidden layer. Further, Segev teaches that shallow neural networks consisting of a single input layer, a single hidden layer, and a single output layer were well known in the art. One of ordinary skill in the art could have predictably substituted the shallow neural network of Irimie for the shallow neural network of Segev because both are merely neural networks.

Regarding claims 10 and 22, Irimie discloses the limitations contained in parent claims 7 and 19for the reasons discussed above. In addition, Irimie discloses “wherein determining one or more neighboring words in the trained word embedding model comprises: identifying, for each word in the predetermined set of words in the non-vectorized mapping table, a first point in the trained word embedding model that corresponds to the word” (Irimie ¶ 67) by mapping each word to a nearby point, which requires identifying the point. Further, Irimie discloses “determining one or more other points in the trained word embedding model that are nearby the first point based upon one or more similarity characteristics” (Irimie ¶ 67) where the points are “nearby” and are “semantically similar,” and therefore, “based on one or more similarity characteristics.” Finally, Irimie discloses “identifying the words associated with the determined one or more other points in the trained word embedding model” (Irimie ¶ 67) by predicting words associated with the model.
Although Irimie discloses that the points are “nearby,” it does not disclose how to determine what constitutes “nearby” and, therefore, does not appear to explicitly disclose “determining one or more other points in the trained word embedding model that are within a predetermined distance from the first point based upon one or more similarity characteristics.”
However, Segev discloses a system and method for using a neural network to determine similarity of vectors “determining one or more other points in the trained … embedding model that are within a predetermined distance from the first point based upon one or more similarity characteristics” (Segev col. 21, ll. 52-60) where the predetermined distance is that of “threshold T.” A person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Segev was combined with Irimie, the “nearby” points of Irimie would be calculated using the distance threshold of Segev. Therefore, the combination of Irimie and Segev at least teaches and/or suggests the claim limitation “determining one or more other points in the trained word embedding model that are within a predetermined distance from the first point based upon one or more similarity characteristics,” rendering it obvious.
Irimie and Segev are analogous art because they are from the “same field of endeavor,” namely that of neural networks. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Irimie and Segev before him or her to modify the “nearby” determination of Irimie to include the distance threshold T of Segev.
The motivation for doing so would have been that a person of ordinary skill would have recognized that to determine if points are “nearby,” it requires some form of predetermined distance threshold.

Regarding claims 11 and 23, the combination of Irimie and Segev discloses the limitations contained in parent claims 10 and 22 for the reasons discussed above. In addition, the combination of Irimie and Segev discloses “wherein the one or more similarity characteristics comprise a word meaning” (Irimie ¶ 67) where “semantically similar” words are words that have a similar meaning.

Regarding claims 12 and 24, the combination of Irimie and Segev discloses the limitations contained in parent claims 7 and 19 for the reasons discussed above. In addition, the combination of Irimie and Segev discloses “wherein executing one or more rules on the corpus of unstructured computer text comprises: identifying one or more words in the corpus of unstructured computer text that have a structure that matches a predefined word structure contained in the one or more rules; and removing the identified one or more words from the corpus of unstructured computer text” (Irimie ¶¶ 171, 178) where the act of redacting text performs these steps.

Response to Arguments
Applicant’s arguments filed July 18, 2022, with respect to the rejection of claims 19-24 under 35 U.S.C. § 101 (Remarks 14) have been fully considered and are persuasive. The rejection of claims 19-24 have been withdrawn. 

Applicant's remaining arguments filed July 18, 2022 have been fully considered but they are not persuasive.

Regarding the objection to the specification, Applicant states that the provided amendment overcomes the rejection. (Remarks 13). The examiner disagrees.

Although Applicant’s amendment has corrected the issue of embedded hyperlinks, it has not corrected the issues related to the usage of trademarks and tradenames. Therefore, Applicant’s argument is unpersuasive.

Regarding the rejection of claims 7 and 19 under 35 U.S.C. § 102, Applicant first argues “the ability to dynamically alter the mapping table based on the incoming corpus is not disclosed by Irimie” and “[t]he training and extension of the table based upon the incoming corpus is not disclosed by Irimie.” (Remarks 15-16).

In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., “the ability to dynamically alter the mapping table based on the incoming corpus” and “[t]he training and extension of the table based upon the incoming corpus”) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, Applicant’s argument is unpersuasive.

Regarding the rejection of claims 8-12 and 20-25 under 35 U.S.C. §§ 102 and 103, respectively, Applicant argues that these claims are allowable for depending on claim 7 or 19. (Remarks 17-18). The examiner disagrees for the reasons discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790. The examiner can normally be reached Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Nathan Collier; Keep Text Messaging Secure; March 2015; For the Record; Page 1